DETAILED ACTION
	This action is responsive to the application No. 16/663,130 filed on 24 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, including claims 1-6 and 11-24, in the reply filed on 20 January 2022 is acknowledged.  Claims 21 and 22, requiring the third fixing member (FXM3), are drawn to one of the non-elected species, and are not drawn to elected Species A having only two fixing members (FXM1, FXM2).  Claims 7-10, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0293420).

a protective layer (925-1) having an upper surface and a back surface opposite thereto: 
a display panel (921) disposed on the upper surface of the protective layer, the display panel including a display area configured to display an image and a non-display area at least partially surrounding the display area (Figs. 2-3); 
a cover panel (925-2, 930) disposed on the back surface of the protective layer, the cover panel including an opening that exposes at least one area of the protective layer; 
a fingerprint sensor (943) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (unlabeled in Fig. 9, see 749 in Figs. 7A/7B) disposed on one surface of the fingerprint sensor; and 
a second fixing member (946 and/or 92 and/or DAF) at least partially overlapping at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor, 
wherein the first fixing member and the second fixing member include at least one different material from each other (paras. [0096]-[0097], [0110]).
(Re Claim 2) wherein the first fixing member includes a thermosetting resin (epoxy resin 749, para. [0097]), and the second fixing member includes a photo-curable resin (UV adhesive 92, para. [0110]).
(Re Claim 3) wherein the first fixing member is disposed within the opening of the cover panel, and fixes the fingerprint sensor onto the back surface of the protective layer (Fig. 9).
(Re Claim 4) wherein the second fixing member is disposed within the opening of the cover panel, and at least partially overlaps at least one side of the fingerprint sensor and at least partially overlaps at least one side of the first fixing member (Fig. 9).
(Re Claim 5) wherein the second fixing member at least partially overlaps at least one corner of the fingerprint sensor, and at least partially overlaps the first fixing member corresponding to the overlapped corner of the fingerprint sensor (Fig. 9).
(Re Claim 6) wherein, when viewed on a plane, the opening of the cover panel has a width equal to or larger than that of the fingerprint sensor in at least one direction (Fig. 9).
.



Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2019/0197286).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
(Re Claim 1) Kim teaches a display device, comprising (Fig. 2C and supporting text): 
a protective layer (PL) having an upper surface and a back surface opposite thereto; 
a display panel (PP) disposed on the upper surface of the protective layer, the display panel including a display area (DA) configured to display an image and a non-display area (NDA) at least partially surrounding the display area; 
a cover panel (CUS) disposed on the back surface of the protective layer, the cover panel including an opening (OPN1) that exposes at least one area of the protective layer; 
a fingerprint sensor (FPS) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (ADH) disposed on one surface of the fingerprint sensor; and 
a second fixing member (ADH_G) at least partially overlapping at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor, 

(Re Claim 17) wherein the cover panel includes: a heat dissipation layer (FPC); and a cushion layer (CUS) disposed between the heat dissipation layer and the protective layer.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0045826).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 (Re Claim 1) Wang teaches a display device, comprising (see Figs. 1, 2, 5 and supporting text): 
a protective layer (11 and/or 13a) having an upper surface and a back surface opposite thereto: 
a display panel (12) disposed on the upper surface of the protective layer, the display panel including a display area (DA) configured to display an image and a non-display area (NDA) at least partially surrounding the display area; 
a cover panel (30+200+AD2) disposed on the back surface of the protective layer, the cover panel including an opening that exposes at least one area of the protective layer; 
a fingerprint sensor (300) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (AD3) disposed on one surface of the fingerprint sensor; and 

wherein the first fixing member and the second fixing member include at least one different material from each other (paras. [0068], [0071]).
(Re Claim 17) wherein the cover panel includes: a heat dissipation layer (200); and a cushion layer (one or more layers of 30 and/or AD2) disposed between the heat dissipation layer and the protective layer.



Claims 1, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo et al. (US 2018/0151641).
(Re Claim 1) Choo teaches a display device, comprising (see Figs. 1-2, 18 and supporting text) 
a protective (19) layer having an upper surface and a back surface opposite thereto: 
a display panel (14, 15, 16, 17) disposed on the upper surface of the protective layer, the display panel including a display area configured to display an image and a non-display area at least partially surrounding the display area (Figs. 4, 5, 11); 
a cover panel (20, 21) disposed on the back surface of the protective layer, the cover panel including an opening that exposes at least one area of the protective layer; 
a fingerprint sensor (23) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (22) disposed on one surface of the fingerprint sensor; and 
a second fixing member (28 and/or 50) at least partially overlapping at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor, 
wherein the first fixing member and the second fixing member include at least one different material from each other (paras. [0047], [0113]-[0118]).
(Re Claim 17) wherein the cover panel includes: a heat dissipation layer (21); and a cushion layer (20) disposed between the heat dissipation layer and the protective layer.

(Re Claim 19) further comprising a light shielding tape (50) disposed on a back surface of the fingerprint sensor and the back surface of the cover panel, the light shielding tape fixing the fingerprint sensor and the cover panel to each other (Fig. 18).
(Re Claim 20) wherein the light shielding tape includes a light blocking layer that blocks light introduced into the fingerprint sensor from the back surface of the cover panel (paras. [0113]-[0115]).



Claims 1, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2019/0073505).
(Re Claim 1) Kwon teaches a display device, comprising (see Figs. 1-3, 9 and supporting text): 
a protective layer (31) having an upper surface and a back surface opposite thereto: 
a display panel (32, 33, 34, 35) disposed on the upper surface of the protective layer, the display panel including a display area configured to display an image and a non-display area at least partially surrounding the display area (Figs. 1, 2, 5, 6);
a cover panel (40) disposed on the back surface of the protective layer, the cover panel including an opening that exposes at least one area of the protective layer; 
a fingerprint sensor (50) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (60) disposed on one surface of the fingerprint sensor; and 
a second fixing member (80) at least partially overlapping at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor, 
wherein the first fixing member and the second fixing member include at least one different material from each other (paras. [0076], [0115], [0136], [0158]-[0159]).
(Re Claim 17) wherein the cover panel includes: a heat dissipation layer (42); and a cushion layer (41) disposed between the heat dissipation layer and the protective layer.

(Re Claim 19) further comprising a light shielding tape disposed on a back surface of the fingerprint sensor and the back surface of the cover panel, the light shielding tape fixing the fingerprint sensor and the cover panel to each other (51, para. [0153]).
(Re Claim 20) wherein the light shielding tape includes a light blocking layer that blocks light introduced into the fingerprint sensor from the back surface of the cover panel (para. [0153]).
(Re Claim 23) Kwon teaches a display device, comprising (see Figs. 1-3, 9 and supporting text): 
a cover panel (40) including an opening therein; 
a protective layer (31) disposed on the cover panel, the protective layer having at least one area exposed through the opening; 
a display panel (32, 33) disposed on the protective layer, the display panel being configured to display an image, the display panel including a flat area and a bent area in continuation with the flat area (Figs. 2-3); 
a crack prevention layer (20) covering at least a portion of the display panel in the bent area of the display panel; 
a touch sensor (34) disposed on one surface of the display panel; 
a window (10) disposed on the touch sensor;
a flexible printed circuit board (51) attached to at least one side of a back surface of the display panel, the flexible printed circuit board being connected to the cover panel; 
a fingerprint sensor (50) disposed in the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (60) disposed between the at least one area of the protective layer and the fingerprint sensor in the opening of the cover panel, the first fixing member fixing the fingerprint sensor to the protective layer; and 
a second fixing member (80) disposed in the opening of the cover panel and at least partially overlapping with each of at least one side of the fingerprint sensor and at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor to the protective layer, 
.



Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0205596).
(Re Claim 1) Kim teaches a display device, comprising (see Fig. 39C and supporting text):
a protective layer (174) having an upper surface and a back surface opposite thereto: 
a display panel (110) disposed on the upper surface of the protective layer, the display panel including a display area configured to display an image and a non-display area at least partially surrounding the display area (Fig. 38); 
a cover panel (168) disposed on the back surface of the protective layer, the cover panel including an opening that exposes at least one area of the protective layer; 
a fingerprint sensor (140) disposed within the opening of the cover panel, the fingerprint sensor being configured to sense a fingerprint; 
a first fixing member (150) disposed on one surface of the fingerprint sensor; and 
a second fixing member (156) at least partially overlapping at least one side of the first fixing member, the second fixing member fixing the fingerprint sensor, 
wherein the first fixing member and the second fixing member include at least one different material from each other (para. [0392]).
(Re Claim 17) wherein the cover panel includes: a heat dissipation layer (164) and a cushion layer (168) disposed between the heat dissipation layer and the protective layer.
(Re Claim 18) wherein the fingerprint sensor includes an ultrasonic sensing type fingerprint sensor (para. [0376]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0293420) as applied above, and further in view of Kwon et al. (US 2019/0073505).  
(Re Claim 11) Kim is silent regarding wherein the display panel includes: a substrate including a plurality of pixel areas configured to display the image; a pixel circuit layer disposed on the substrate; a display element layer disposed on the pixel circuit layer; a plurality of pixels, each including a pixel circuit disposed in a pixel circuit layer of each of the plurality of pixel areas and a light emitting element disposed in the display element layer; and a thin film encapsulation layer disposed on the display element layer. However, one of ordinary skill in the art would recognize the elements recited in claim 11 are well-known, conventional parts of displays and are taught by Kwon.  Kwon teaches (see Fig. 6), a substrate including a plurality of pixels (31 and/or 32), a pixel circuit layer (110), a display element layer (120), a plurality of pixels, each including a pixel circuit (210) in a pixel circuit layer (110), a light emitting element (261, 262, 263), and an encapsulation layer (270).  One of ordinary skill in the art would recognize Kim’s display panel (921, e.g. also noting paras. [0055]-[0057], [0070]) would obviously need to include conventional functional elements as taught by Kwon in order to function as a display.
(Re Claim 12) wherein the display panel includes a first flat area, a bent area in continuation with the first flat area, and a second flat area in continuation with the bent area (Fig. 3: 320, 321, 322).
(Re Claim 13) wherein the first flat area corresponds to the display area and at least a portion of the non-display area, and wherein the bent area and the second flat area together correspond to the non-display area (Fig. 3, para. [0056]).



Allowable Subject Matter
Claims 14, 15, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822